DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-14 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210155290).
Regarding Claim 1, Chen et al. discloses a steering shock absorbing structure for an in-wheel motor (see fig. 1) the structure comprising: a steering input unit (Paragraph [0025]; human-machine interface controller) configured to detect a steering angle (Par [0025]; steering signal) of a steering wheel; a steering unit (10, 11, 13, 14) fastened (Par [0025]; electrically connected) to the steering input unit, and configured (Par [0025]) to steer a wheel (see 16, 17, and fig. 2) according to the steering angle of the steering input unit; a tilting unit (10, 12, 18, 151) having a first end (see 12) connected to the steering unit and a second end (see 182, 151) connected to the wheel, and configured to be tilted (Pars [0023] [0026]; see 181, 182) with respect to the steering unit; and a controller (Paragraph [0025]; human-machine interface controller) configured to selectively drive the tilting unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20210155290) in view of Rogers (US 20180201319).
Regarding Claim 2, Chen et al. discloses the structure, wherein the steering unit (10, 11, 13, 14) comprises: a steering motor (10) and a steering shaft (11) connected (Par [0025]) to the steering input unit (human-machine interface controller) and configured to rotate (Pars [0023] and [0026]; see 181, 182, 151) the tilting unit (10, 12, 18, 151).
However, Chen et al. does not disclose a steering angle sensor connected to the steering motor with respect to the steering shaft, and configured to detect whether the steering angle that is input into the steering input unit and a rotation angle of the steering motor match each other.
Rogers teaches electromagnetic motors for controlling vehicle suspension settings (121, 131, 141), wherein the motors comprise sensors, such as steering angle sensors (Par [0030]) and/or encoders (Par [0103]) configured to detect (Par [0049]) a position of the motor, and whether the angle that is input into a motor input unit (see fig. 9; central control unit) and a rotation angle of the motor match each other (Par [0057]; lines 45-52), and therefore that it is well known in the art to include sensors for detecting rotational angles of motors used for adjusting vehicle wheel positions in order to match a desired target position of the motor set by a controller.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the structure of Chen et al. in view of the teachings of Rogers to include a steering angle sensor connected to the steering motor configured to detect whether the steering angle of the steering input unit and a rotation angle of the steering motor match each other, as by doing so, slippage or unintended movement of the motor, and therefore an un-intended change in position of the structure, will be resisted (Rogers; Par [0057]; lines 45-52).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20210155290) in view of Kunzler et al. (US 20060012144).
Regarding Claim 10, Chen et al. discloses the structure, but does not disclose an in-wheel motor unit connected to the tilting unit and configured to independently apply a driving force to the wheel.
Kunzler et al. teaches a steering shock absorbing structure for an in-wheel motor (see fig. 1), comprising an in-wheel motor unit (120) configured to apply (Par [0046]) a driving force to a wheel.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the structure of Chen et al. in view of the teachings of Kunzler et al. to include an in-wheel motor connected to the tilting unit and configured to apply a driving force to the wheel, as by doing so, placing the in-wheel motor on the hub of the motor vehicle would result in space savings and better efficiency in power transmission when compared to other motor placements (Kunzler et al.; Par [0002]).

Allowable Subject Matter
Claims 11-14 are allowed.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616